Citation Nr: 0929021	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to 
September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in January 2008, a statement of the case was issued 
in February 2008, and a substantive appeal was received in 
March 2008.  The Veteran testified at a Board hearing in 
February 2009.

At the Board hearing, the Veteran raised the issue of 
entitlement to service connection for tinnitus disability.  
This matter is referred to the Board for appropriate 
consideration.


FINDING OF FACT

Bilateral hearing loss disability was not manifested during 
service, nor is bilateral hearing loss disability otherwise 
related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In an October 2006 VCAA letter, the Veteran was 
notified of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Such 
notice also included notice of the types of evidence 
necessary to establish a disability rating and an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, to include testifying at a Board hearing, and is 
not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Likewise, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA 
medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  A 
review of the service treatment records on file do reflect 
that they were likely in a location related to the 1973 fire 
at the National Personnel Records Center in St. Louis, 
Missouri.  However, while the records appear to have 
sustained fire and water damage, the content of the records 
are legible.  The evidence of record contains a VA 
examination performed in January 2007, with a May 2007 
addendum opinion.  The examination report  and opinion 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

This appeal involves claims of service connection for 
bilateral hearing loss disability.  Applicable law provides 
that service connection will be granted if it is shown that 
the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The evidence of record reflects that the Veteran served in 
the Army as a machine gunner.  He has reported that he was 
consistently exposed to gunfire and other weapon fire during 
service.  

On examination performed for induction purposes in June 1957, 
the Veteran's ears were clinically evaluated as normal.  
Audiometric testing was not performed, however, the Veteran 
received a 15/15 on the whispered voice test for both ears.  
An examination performed for separation purposes in June 1959 
reflects that audiometric testing was not performed, but his 
hearing acuity was measured as 15/15 on both whispered and 
spoken voice testing.  Such test results were indicative of 
normal hearing.  On a Report of Medical History completed by 
the Veteran in June 1959 for separation purposes, he checked 
the 'Yes' box for 'ear, nose or throat trouble' but the 
Veteran or examining physician did not provide any 
elaboration or findings.  The Board notes that service 
treatment records do reflect complaints related to the nose, 
head, and flu like symptoms, but do not reflect any 
complaints related to the ears or hearing loss.  The 
examination report reflects no complaints with regard to 
hearing loss.  

A January 1978 VA outpatient treatment record (almost 20 
years after the Veteran's discharge from service) reflects 
complaints of an earache and drainage of the left ear.  The 
diagnosis was chronic otitis media and the Veteran was 
referred to the ear, nose, and throat clinic.  A February 
1998 VA treatment record reflects a provisional diagnosis of 
left otitis externa.  In March 1998, the Veteran underwent 
audiological testing.  The examiner stated that the audio 
"looks good" and diagnosed mild externa otitis left side.  
Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
50
75
LEFT
10
10
15
45
85

The average pure tone air conduction threshold for the two 
frequencies was 10 decibels in both ears, and in 
consideration of three frequencies was 12 decibels in both 
ears.  Speech recognition testing revealed a speech 
recognition ability of 88 percent in the right ear and 84 
percent in the left ear.  

In September 1980, the Veteran filed a formal claim of 
compensation for "ear trouble."  In an October 1980 rating 
decision, service connection was denied for otitis media, 
left, and otitis externa, left.  

In January 2007, the Veteran underwent a VA examination.  He 
reported serving two years active duty as a machine gunner 
and exposure to small weapons fire and military vehicle 
noise.  He denied any exposure to civilian and social noise 
exposure.  He admitted to being treated for ear canal 
infections for approximately 14 years.  The remainder of his 
otological history was unremarkable.  Upon puretone threshold 
testing, the examiner diagnosed right sensorineural loss, 
mild to profound, and left sensorineural hearing loss, mild 
to severe.  In a May 2007 opinion, the examiner indicated 
review of the Veteran's claims folder, noting that the 
Veteran had normal hearing bilaterally on separation from 
service with no complaints of ears and/or hearing.  The 
examiner opined that the Veteran's hearing loss is less 
likely as not related to military duty.

As detailed, service treatment records and examination 
reports are completely devoid of any complaints related to 
the ears or hearing loss.  The Veteran testified that during 
service he sought treatment related to his hearing and that a 
solution was applied to his ear, but service treatment 
records are completely devoid of any such treatment.  In 
fact, the Veteran sought treatment for a variety of maladies 
during his two year period of service which are documented in 
service treatment records, but the records do not reflect any 
complaints or treatment related to the ears.  The Board 
acknowledges that the Veteran has also testified that he 
sought treatment related to his hearing within a year or year 
and a half after separation from service; however, the 
Veteran indicated that no records would be available for such 
treatment.

As detailed, on audiological examination in March 1978, 
testing revealed impaired hearing, per § 3.385, as the 
auditory thresholds at 3000 and 4000 Hertz were greater than 
40 decibels in both ears, and speech discrimination scores 
were less than 94 percent in both ears.  See 38 C.F.R. 
§ 3.385; see also Hensley.  At that time, however, the 
Veteran did not complain of any hearing loss, and the 
examiner said that his audio results looked good.  The 
examiner did not diagnose hearing loss.  As detailed, at that 
time, the Veteran was being treated for left otitis 
media/externa.  Thus, while the first objective medical 
evidence of hearing loss was in March 1978, over 18 years 
after separation from service, the Veteran did not complain 
of hearing loss until filing a claim of service connection in 
September 2006.  Thereafter, in January 2007 an initial 
diagnosis of sensorineural hearing loss was rendered, 
amounting to a period of over 47 years after separation from 
service.  

The Veteran has reported noise exposure as a machine gunner 
during service, and has denied civilian noise exposure.  A VA 
examiner, however, reviewed the claims folder, and in 
consideration of the Veteran's normal hearing examination on 
separation in June 1959, opined that his hearing loss is less 
likely as not related to service.  This opinion is consistent 
with the complete lack of any inservice complaints of hearing 
loss and the hearing test results documented at the time of 
the Veteran's separation examination.  Moreover, the May 2007 
VA medical opinion is further supported by the lack of any 
supporting evidence of hearing loss for many years after 
service.  The Board is compelled to conclude that the VA 
opinion is supported by the overall evidence in this case. 

At this point the Board further stresses that the absence of 
any evidence of hearing loss for many years after discharge 
from service, or of persistent symptoms of hearing loss 
between service-discharge and the 1978 or 2007 constitutes 
negative evidence tending to disprove the claim that the 
Veteran developed hearing loss as a result of in-service 
noise exposure, which resulted in chronic disability 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of continuing hearing loss for many 
years between the period of active duty and the evidence 
showing hearing loss is itself evidence which tends to show 
that no hearing loss was incurred as a result of service.  
Moreover, despite the Veteran's testimony that he sought 
treatment hearing loss within a year or year and a half of 
separation, there is no medical evidence showing that hearing 
loss manifested itself to a degree of 10 percent or more 
within one year from the date of separation from active 
service, and therefore service connection for hearing loss 
may not be presumed to have had its onset in service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim of service connection.  See Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that 
the absence of medical records during combat conditions does 
not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Second, the "absence" of evidence or "negative" evidence 
of any hearing loss during service in this case is supported 
by affirmative evidence which tends to show that no current 
hearing loss was incurred during that time.  Such affirmative 
evidence consists of the separation examination report which 
showed no complaints of hearing loss which indicated a normal 
clinical evaluation.  Although the Veteran has asserted that 
his hearing loss is due to acoustic trauma in service, the 
fact remains, however, that the service treatment records do 
not reflect that the Veteran complained of hearing loss 
during service, and has not provided any medical evidence, 
whatsoever, showing treatment for hearing loss until 1978, 
and a diagnosis of sensorineural hearing loss was not 
rendered until 2007.  This is affirmative evidence that the 
Veteran did not sustain a hearing loss disability during 
active duty or that acoustic trauma in service, if any, did 
not result in chronic hearing loss.

The Board has considered the Veteran's own lay statements, to 
include the February 2009 testimony before the Board, to the 
effect that his bilateral hearing loss is causally related to 
his active service; however, it is noted that there is no 
medical evidence of record to support such a theory and the 
Veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The negative clinical and 
documentary evidence post-service for many years is more 
probative than the remote assertions of the Veteran.  As 
noted above, the lack of continuity of treatment may bear in 
a merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  

In sum, the Board concludes that the preponderance of the 
evidence is against a finding that his current hearing loss 
is causally related to his active duty service.  In reaching 
this determination, the Board is unable to find such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issues adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


